Citation Nr: 1752154	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to eligibility for benefits under 38 U.S.C. Chapter 18 as the child of a qualifying Veteran born with spina bifida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1966.  He served in the Republic of Vietnam.  The Appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Denver, Colorado, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claim of eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida.  The Appellant appeared at a June 2017 hearing before the undersigned Veterans Law Judge at the St. Louis, Missouri, Regional Office (RO).  A hearing transcript is of record.  


FINDINGS OF FACT

1.  A June 2002 rating decision denied eligibility for benefits under 38 U.S.C. § 1805 for a child born with spina bifida.  The Appellant did not submit a timely notice of disagreement and the June 2002 rating decision is final.  

2.  The additional evidence received since the June 2002 rating decision that denied eligibility for benefits under 38 U.S.C. § 1805 for a child born with spina bifida is new and material.  



CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying eligibility for benefits under 38 U.S.C. § 1805 for a child born with spina bifida is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim for eligibility for benefits under 38 U.S.C. § 1805 for a child born with spina bifida has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A June 2002 rating decision denied eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida as "no medical evidence has been submitted which shows that the claimant was born with a spina bifida, myelomeningocele, disability."  The Appellant was informed in writing of the adverse decision and her appellate rights in June 2002.  She did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the June 2002 rating decision included the Veteran's service personnel records, private clinical documentation, and written statements from the Veteran and the Appellant.  The service personnel records establish that the Veteran served in the Republic of Vietnam.  A January 1999 lumbar spine X-ray study showed findings of a "single hypertrophic spur at L3."  The remainder of the evidence does not establish that the Appellant was born with or diagnosed with spina bifida.  

New and material evidence pertaining to the issue of eligibility for benefits under 38 U.S.C.A. Chapter 18 as a child born with spina bifida was not received by VA or constructively in its possession within one year of written notice to the Appellant of the June 2002 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the June 2002 rating decision includes private clinical documentation, the transcript of a June 2017 Board hearing, and written statements from the Appellant.  At the June 2017 Board hearing, the Appellant testified that she had been diagnosed with "different levels and different kinds of spina bifida," by a medical professional.  

The Board finds that the March 2017 Board hearing transcript is of such significance that it raises a reasonable possibility of substantiating the claim for eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida.  It addresses the reason for the previous denial as it shows the diagnosis of spina bifida.  The claimant is competent to state what she was told by a medical profession.  Also, that statement, which is new, is presumed credible solely for the purpose of determining whether it is material.  As new and material evidence has been received, the claim of entitlement to eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida is reopened.  


ORDER

New and material evidence having been received, the claim for eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida is reopened.  To that extent only, the claim is allowed.


REMAND

The claim for eligibility for benefits under 38 U.S.C. Chapter 18 as a child born with spina bifida has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.

At the March 2017 Board hearing, the Appellant testified that she had been diagnosed with "different levels and different kinds of spina bifida" by a medical professional.  Clinical documentation of the cited diagnosis of spina bifida is not of record.  VA should obtain all relevant private treatment records which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to the reported diagnoses of spina bifida, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Appellant, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Appellant.  38 C.F.R. § 3.159(e) (2017).  

2.  Then readjudicate the claim.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


